By the Court.—Curtis, Ch. J.
The defendant appeals from an order, denying Ms application that the guardian ad litem of the plaintiff file security for costs. The Code of Civil Procedure makes the guardian ad litem responsible for costs (§ 469), but it does not require him to file security therefor. If the legislature had intended that an infant plaintiff should be restrained from prosecuting an action until his guardian ad litem filed security for costs, which, in the present application it is claimed should be for $750, it is but reasonable to suppose they would have made some enactment to that effect.
*218The order appealed from should be affirmed, with hosts.
• Freedman, J., concurred.